          Case 3:20-cv-00131-BAJ-SDJ      Document 11     09/17/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 HURLEY, ET AL. CIVIL ACTION

 VERSUS

 LIBERTY MUTUAL INSURANCE NO. 20-00131-BAJ-SDJ
 COMPANY, ET AL.

                               RULING AND ORDER

      Before the Court is Plaintiffs Mark Raymond Hurley and Annie Hurley

Motion to Remand (Doc. 5), seeking to remand this matter to the 20th Judicial

District Court for the Parish of East Feliciana, Louisiana due to lack of subject matter

jurisdiction. The Magistrate Judge has issued a Report And Recommendation

(Doc. 10) recommending that Plaintiffs Motion be granted, and that this matter

should be remanded to the 20th Judicial District Court for the Parish of East

Feliciana as the amount in controversy is below $75,000. There are no objections to


the Report and Recommendation.


      Having carefully considered Defendants Notice of Removal, Plaintiffs' Motion

to Remand, and related filings, the Court APPROVES the Magistrate Judge's

Report And Recommendation (Doc. 10), and ADOPTS it as the Court's opinion

herein.


      Accordingly,




   20 th JDC
        Case 3:20-cv-00131-BAJ-SDJ      Document 11   09/17/20 Page 2 of 2




      IT IS ORDERED that Plaintiffs' Motion to Remand (Doc. 5) be GRANTED

and that this matter be REMANDED to the 20th Judicial District Court for the

Parish of East Feliciana, Louisiana.

                                                        7^
                           Baton Rouge, Louisiana, this ' day of September, 2020




                                          fi-.fi'
                                       JUDGE BRIAN^A. JACKSON
                                       UNITED STATESDISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
